DETAILED ACTION
This Office Action incorporates Examiner’s Amendment and Examiner's Statement of Reasons for Allowance. 

With regard to the amendment filed 04/22/2021, Claims 1, 13 and 14  are amended. Claims 1-15 are pending. No new matter has been added. 

With respect to the amendment filed on 04/22/2021, see pages 4-6, the Applicant's arguments are persuasive with regard to the rejections of Claims under 35 U.S.C. 103 in view of amendments. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1-15 are allowed. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with the Applicant’s representative Gene V. Vinokur on 06/25/2021.

Please amend claims 1, 13 and 15 as below:

Claim 1, line 6, delete “recurrent” and add --recursive--.
Claim 13, line 10, delete “recurrent” and add --recursive--.
Claim 15, line 8, delete “recurrent” and add --recursive--. 

The following is an examiner's statement of reasons for allowance: 
Examiner’s Statement of Reasons for Allowance
Claims 1-15 are allowed. 
Independent Claims 1, 13 and 15 respectively recite the limitations of: an input interface configured to accept a sequence of video frames; a memory configured to store a neural network trained to detect objects in the video frames, the neural network includes a first subnetwork, a second subnetwork, and a third subnetwork, wherein the first subnetwork receives as an input a current video frame and outputs a current feature map of the current video frame, wherein the second subnetwork is a recurrent neural network that combines the current feature map of the current video frame with a previous temporal feature map produced by the second subnetwork for a previous video frame in the sequence of video frames to output a current temporal feature map of the current video frame, and wherein the third subnetwork takes the current temporal feature map of the current video frame as an input and outputs object detection information; a processor configured to process each video frame sequentially with the neural network to detect objects in the sequence of video frames; and an output interface configured to output the object detection information.

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 
		The closest prior art reference Vijayanarasimhan et al. (US Patent No. 10289912 B1) in Col. 1, Lines 36-38,  Col. 5, Lines 64-67, discloses some neural networks are recurrent neural networks.  A recurrent neural network is a neural network that receives an input sequence and generates an output sequence from the input sequence. a 



		However, Vijayanarasimhan et al., even if combined, fail to teach or suggest an input interface configured to accept a sequence of video frames; a memory configured to store a neural network trained to detect objects in the video frames, the neural network includes a first subnetwork, a second subnetwork, and a third subnetwork, wherein the first subnetwork receives as an input a current video frame and outputs a current feature map of the current video frame, wherein the second subnetwork is a recurrent neural network that combines the current feature map of the current video frame with a previous temporal feature map produced by the second subnetwork for a previous video frame in the sequence of video frames to output a current temporal feature map of the current video frame, and wherein the third subnetwork takes the current temporal feature map of the current video frame as an input and outputs object detection information; a processor configured to process each video frame sequentially with the neural network to detect objects in the sequence of video frames; and an output interface configured to output the object detection information, as required by claims 1, 13 and 15. Indeed, these references are silent about any such recursive convolutional 

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu, Zhengyi, et al. "Salient object detection for RGB-D image by single stream recurrent convolution neural network." Neurocomputing 363 (2019): 46-57.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
 (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661